EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suparna Kanjilal on March 4, 2021.

The application has been amended as follows: 


IN THE CLAIMS
11. (CURRENTLY AMENDED) A method of detecting the presence of a nucleic acid molecule that is unique to soybean event SYHTOH2 in a sample comprising soybean nucleic acids, the method comprising the steps of: 
a. contacting the sample with at least one nucleic acid probe that hybridizes under high stringency conditions with genomic DNA from soybean event SYHT0H2 and does not hybridize under high stringency conditions with DNA of a control soybean plant, wherein the nucleic acid probe comprises a sufficient length of contiguous nucleotides that is or is complementary to SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, or SEQ ID NO: 10 and functions as a specific probe for soybean event SYHT0H2; 
b. subjecting the sample and the probe to high stringency hybridization conditions; and 
c. detecting hybridization of the at least one nucleic acid probe to the SYHT0H2 genomic DNA.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have overcome the remaining rejections. Claims 1-11 are free of the prior art because there is no prior art teaching or suggesting the claimed nucleic acids and methods specific for soybean event SYHT0H2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663